Defendant’s contention to the contrary notwithstanding, the hearing court did not err in determining that suppression of the items which the police officer seized from his automobile was not warranted (People v Prochilo, 41 NY2d 759). Under the facts of this case, People v Class (63 NY2d 491, cert granted _ US _, 53 USLW 3702) is not a holding to the contrary.
Defendant’s contention that the trial court abused its discretion in restricting defense counsel’s examination of prospective jurors is without merit (see, People v Pepper, 59 NY2d 353, 358-359; People v Boulware, 29 NY2d 135).
Finally, defendant’s Sandoval contention lacks merit and, in any event, if any error was committed, it was harmless. Titone, J. P., Lazer, Thompson and Rubin, JJ., concur.